El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
La única cuestión a resolver en este recurso es si la corte inferior cometió error al admitir la prueba de cargo a pesar de referirse a que el acusado tenía para la venta en su establecimiento comercial lecbe de vaca adulterada el día 27 de enero de 1941 cuando en la acusación se especificó que el delito se cometió el día 3 de marzo de 1941. El apelante no impugna la suficiencia de la'prueba admitida sino que sostiene que la incongruencia en cuanto a la fecha entre lo alegado y probado es fatal. Arguye que dicha prueba constituyó sorpresa para el acusado y se le dejó “en completa indefensión y sin medios adecuados con qué rebatirla”.
Para que una discrepancia entre la fecha que se alega en la acusación en que se cometió el delito y la fecha que se prueba en el juicio pueda considerarse que es fatal, deben existir por lo menos dos requisitos: 1, que la fecha sea una circunstancia esencial del delito imputado y, 2, que la dis-crepancia afecte los derechos sustanciales del acusado. Esto se deduce claramente de los preceptos legales que a conti-nuación extractamos.
De acuerdo con el artículo 78 del Código de Enjuicia-miento Criminal el momento preciso en que el delito fué co-metido no es necesario expresarlo en la acusación con excep-ción de “aquellos casos eii los cuales es una circunstancia esencial el momento en que se cometió el delito”. Asimismo, el artículo 82 del mismo cuerpo legal dispone que la acusa-ción es suficiente si de ella se deduce: “5. Que el delito fué cometido en época anterior a la fecha de la presentación de la acusación” y, por último, el artículo 461 dispone que: .
“Ni el hecho de separarse de la forma prescrita por este Código para cualquiera alegación o procedimiento, ni el de que éste adolezca de algún error p equivocación, bastará para invalidarlo, a menos que real y efectivamente haya perjudicado al acusado o tienda a perju-dicarle, en cuanto a algún derecho sustancial.”
*698En el caso de Pueblo v. Ramos, 28 D.P.R. 800, esta Corte resolvió que el permitir una enmienda a la acusación en cuanto a la fecha de la comisión del delito no constituye error por tratarse de subsanar “una incongruencia que no era esencial y que en manera alguna fué perjudicial a los dere-chos del acusado”. Después de citar los artículos 78 y 82, supra, se dijo: “El espíritu que fundamenta a estos dos ar-tículos tiende a demostrar que el acusado no fué perjudicado-por la inexactitud de la acusación”. Al mismo efecto véase Pueblo v. Albino, 38 D.P.R. 215.
En los Estados Unidos la regla prevaleciente es la misma. Véanse 2 Wharton’s Criminal Evidence, 1824 et seq. (11th Ed.); State of Minnesota v. Dufour, 123 Minn. 451, 143 N. W. 1126; State v. Yanetti, 101 N. J. Law 927, 127 A. 183.
Es cierto que en el caso de autos no se intentó por el fiscal enmendar la acusación, pero es obvio que de haberlo so-licitado no se hubiera cometido error por la corte al autori-zar tal enmienda.
 La fecha no es un elemento esencial del delito de adulteración de leche siempre que se alegue y pruebe que el delito se cometió con anterioridad a la fecha de la presentación de la acusación y dentro del límite de prescripción. La discrepancia no afectó los derechos sustanciales del acusado ya que la corte le ofreció suspender la vista para que él pudiera traer la prueba que creyera necesaria para refutar la del Pueblo y el acusado prefirió descansar en su moción de non suit. Es por este motivo que el argumento del acusado de que fué una sorpresa para él la variación en la fecha y de que quedó indefenso, carece de méritos.

Debe confirmarse la sentencia.

Los Jueces Asociado Sres. Travieso y De Jesús no inter-vinieron.